Name: Council Regulation (EEC) No 2633/79 of 20 November 1979 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 306/4 Official Journal of the European Communities 3 . 12 . 79 COUNCIL REGULATION (EEC) No 2633/79 of 20 November 1979 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products relevant sectors, these suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent and producers thus cannot meet the needs of user industries of the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially particularly since the goods in question are produced in the Community, and in the other cases to effect total suspension ; Whereas in view of the difficulty of assessing accurately short-term trends in the economic situation in the HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 30 June 1980 the autonomous Common Customs Tariff duties for the products listed in the Annex shall be suspended at the level indicated in respect of each of them. Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1979 . For the Council The President M. O'KENNEDY 3 . 12 . 79 Official Journal of the European Communities No L 306/5 ANNEX CCT heading No Description Rate of autonomous duty ( % ) 03.01 A I b ) Salmon, fresh ( live or dead), chilled or frozen 0 ex 03.01 B II a ) and B II b ) 7 Fillets of herring, fresh , chilled or frozen, intended for processing ( a ) ( b ) 0 ex 03.01 C Soft roes, frozen , for the manufacture of deoxyribonucleic acid (DNA) (b) 0 03.02 A I a ) Herring, dried, salted or in brine, whole, headless or in pieces 5 ex 03.02 A I c) Anchovies (Engraulis spp), salted or in brine, whole, headless or in pieces , in packings of a net capacity of 8 kg or more 0 ex 03.02 A II d) Fillets of herring, dried, salted or in brine 5 ex 16.04 B I Salmon intended for the processing industry for further manufacture into pastes or spreads (b ) 0 ex 16.04 C II Spiced and salted herrings , in packings of a net capacity of 10 kg or more 5 ex 16.04 C II 'Herring-flaps', prepared or preserved in vinegar, in packings of a net capacity of 10 kg or more 5 ex 16.05 A Crabs of the ' King' (Paralithodes camtschaticus), 'Hanasaki ' ( Paralithodes brevipes), 'Kegani ' (Erimacrus isenbecki ), and 'Queen ' (Chionecaetes spp ) varieties, simply boiled in water and shelled whether or not frozen in packings of a net capacity of 2 kg or more 0 ex 16.05 A Crabs, excluding the species 'Cancer pagarus', simply boiled in water and shelled, whether or not frozen, in packings of a net capacity of 2 kg or more, for repacking for retail sale ( b ) 5 ex 16.05 B Shrimps and prawns other than those of the 'Crangon' variety, boiled in water and shelled, whether or not frozen or dried, intended for the industrial manufacture of products falling within heading No 16.05 (b ) 10 ( a) The suspension shall apply to fish intended to undergo any treatment unless they are intended to undergo exclusively one or more of the following treatments :  cleaning, gutting, heading, tailing,  cutting (excluding filleting or cutting of frozen blocks ),  sorting,  labelling,  packing,  icing,  freezing,  deep freezing,  thawing, separation. The suspension if not allowed for products on which otherwise qualifying treatments are intended to be carried out at retail or catering level . The suspension shall apply only to fish intended for human consumption . (b) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .